DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/19/2021 has been entered. Claims 1-8 remain pending in the application. 

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 line 2 reads “at the one side”, --at one side-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimizu (US 20090056490 A1).
Regarding claim 1, Shimizu discloses a shift device (see Fig. 1A, 30) comprising: a shift body (see Fig. 2, 3) that is movably supported at a support body (6a, 6b), the shift body shifting a shift position upon being moved (see Fig. 1A); a support portion (see Fig. 2, 6c) provided at the support body, at which an accommodating cavity (see Fig. 5, 4a, 4b, 4c, 4d) is provided; and an intermediate member (see Fig. 11A, 4, 8) having a step portion (see Fig. 11A, step which 6c is provided) at an upper side and accommodated at the accommodating cavity (see Fig. 11A), the support portion being disposed at the step portion of the intermediate member (see Fig. 11A), and when an impact load (arrow in 11A-11E) is applied to the support body from the step portion, the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 11A-11E), the support portion being broken by the step portion of the intermediate member (see Fig. 11B), the intermediate member intruding into the accommodating cavity (see Fig. 11E, wherein 8 intrudes into 4b), and the impact load being absorbed (see Fig. 11A-11E).
Regarding claim 2, Shimizu discloses a thin plate portion (see Fig. 11A, 8) at the support portion (6c), the thin plate portion being provided at the one side of the intermediate member (see Fig. 11A), and the thin plate portion being thinner in thickness than the support portion at surroundings of the intermediate member (see Fig. 11A, wherein 8 is thinner than the thickest portion of 6c).
Regarding claim 8, Shimizu discloses a shift device (see Fig. 1A, 30) comprising: a shift body (see Fig. 2, 3) that is movably supported at a support body (6a, 6b), the shift body shifting a shift position upon being moved (see Fig. 1A); a support portion (see Fig. 2, 6c) provided at the support body, at which an accommodating cavity (see Fig. 5, 4a, 4b, 4c, 4d) is provided; and an intermediate member (see Fig. 11A, 4, 8) accommodated at the accommodating cavity (see Fig. 11A), the support portion being disposed at one side of the intermediate member (see Fig. 11A), and when an impact load (arrow in 11A-11E) is applied to the support body from the one side, the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 11A-11E), the support portion being broken by a peripheral edge of the intermediate member (see Fig. 11B), the intermediate member intruding into the accommodating cavity (see Fig. 11E, wherein 8 intrudes into 4b), and the impact load being absorbed (see Fig. 11A-11E), and a bolt provided (see Fig. 4, 2) at a mounting portion (base of 3 which 2 extends from) to which the support body is mounted (see Fig. 11A), wherein the intermediate member is provided around the bolt (see Fig. 11A).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH BROWN/Primary Examiner, Art Unit 3658